EXHIBIT 3.02 UNANIMOUS CONSENT IN LIEU OF AN ORGANIZATIONAL MEETING OF STOCKHOLDERS Exeo Entertainment, Inc. The undersigned, being the majority voting interest of all of the stockholders of EXEO Entertainment, Inc. a Nevada Corporation (the "Corporation"), do hereby adopt the following resolutions by written consent in lieu of an organizational meeting of the stockholders pursuant to Nevada corporate law, such action to have the same effect as if taken at a duly constituted meeting of the Board of Directors held on January 14, 2014. RESOLVED, that any and all notice to take any action in adopting the following resolutions is hereby waived by the undersigned pursuant to the Nevada corporate law. RESOLVED, that the Amended Articles of Incorporation and Amended Certificate of Designation of Series A Convertible Preferred Stock, attached hereto, are adopted and approved. RESOLVED, that the proper Directors and Officers of the Corporation are hereby authorized to execute and issue Series A and B Convertible Preferred Stock certificates for up to 1,000,000 (one million) shares, each, for a total of $2,000,000 shares. On January 14, 2013, the Series A Preferred were added as a class of securities. The officers of the Company shall offer Series A Preferred Stock for sale to accredited investors through a regulation D private offering of securities. Securities are to be exempt from registration and will be sold through officers and directors only. The officers of the Company shall file Form D with the SEC and the State securities regulators, as required. RESOLVED, that the form of certificate for Series A and Series B Convertible Preferred Stock of this Corporation, a copy of which is attached hereto, is hereby adopted as the form of stock certificate to be issued to represent such shares of this Corporation. IN WITNESS WHEREOF, 74 percent of the voting interest in this Company vote in favor of this resolution and that this instrument has been executed by the undersigned as of the aforementioned date to be filed as part of the minutes of the Corporation. Exeo Entertainment, Inc., a Nevada Corporation Dated: 3/21/2014 /s/Robert Scott Amaral , Stockholder (Robert Scott Amaral) /s/ Jeffrey Weiland , Stockholder (Jeffrey Weiland)
